Citation Nr: 1212604	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  04-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from November 1992 to January 1996.  She also appears to have had subsequent service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to the benefits sought on appeal.  The Veteran appealed the decision to the Board, and the case was referred to the Board for appellate review.  

When the case was last before the Board in May 2011, it was remanded for additional development.

The Board notes that after the August 2011 supplemental statement of the case was issued, the Veteran submitted additional evidence in support of her claim in December 2011.  The Board also notes that in an August 2011 form completed by the Veteran, she indicated that if she located and wished to submit additional evidence at a later time, she would waive her right to have such evidence initially reviewed by the Agency of Original Jurisdiction (AOJ) or RO, and asked that the Board consider the new evidence and proceed with the appeal.  As such, the Board may proceed with the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2.  It is at least as likely as not that the Veteran's PTSD was caused by or the result of a personal assault and witnessing another's personal assault in service.



CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

As the claim for service connection for PTSD is being granted, there is no need to address whether the duties to notify and assist have been met, as any error would be non-prejudicial to the Veteran.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor. In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The regulation's amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.  

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).

Further, when the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Considering the evidence of record under the laws and regulations as set forth above and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for PTSD. 

In this case, the Veteran asserts she has PTSD due to a personal sexual assault during service in 1994.  She also alleges that her PTSD is the result of witnessing another individual (K.K.) being sexually assaulted during service, as well as learning of a third victim of sexual assault.  

A review of the service treatment records notes that upon examination for entrance into service, the Veteran underwent a psychiatric evaluation in October 1992.  The examiner noted that the Veteran had made a suicide attempt two years previously.  After examination, the impression was adjustment disorder in adolescence with depression and suicide attempt.  The examiner indicated that the depression had resolved and that the Veteran was not suicidal.  The examiner also noted that the Veteran manifested minor defiance in not complying with treatment recommendations and that such problems were consistent with the Veteran's reported family dysfunction.  The examiner concluded that she appeared to be a suitable candidate.  An additional psychiatric consultation resulted in an impression of personality trait difficulties.  It was suggested that the Veteran be referred for treatment and encouraged to reapply in two years.  An addendum to the enlistment report of medical examination, dated in November 1992, indicates that the Veteran had psychogenic symptoms secondary to personality trait difficulties, but that such was not a disorder and the effect was not pathogenic.  The entrance examination report notes that the Veteran was qualified for duty.

The service personnel records show that that the Veteran voluntarily extended her enlistment for two months in August 1995.  A May 1995 monthly counseling report notes that the Veteran's job performance for the past month was satisfactory.  It was noted that the Veteran was commended on coming forward with her problem, and the hope was expressed that they were on the road to straightening it out.  A September 1995 general counseling form notes that the Veteran was being counseled for job performance, maturity and emotion control, college and military correspondence courses, alcohol and drug abuse, and prevention and control program, as well as other promotion eligibility and qualifications.  It was noted that for the month of August 1995 the Veteran's performance was satisfactory.  She was noted to not be ready for the responsibilities of a non-commissioned officer.  

An October 1995 counseling form noted that the Veteran's job performance was average and that she was a very hard worker.  However, she was advised at that time that she needed to focus more on her work instead of what people thought of her. The Veteran's quality of work was documented as slowly decreasing due to the fact that she let her emotions affect her work.

A November 1995 report documents the Veteran's award of a Mechanic's Badge based on competent job performance, and a July 1997 academic evaluation report showed that she had achieved course standards and satisfactorily completed all tasks for the automated logistic specialist.  She also received the Army Achievement Medal in September 1999 for outstanding performance as part of the maintenance section during annual training while in the Army Reserve. 

The medical evidence of record includes numerous treatment records, which reflect that the Veteran was diagnosed with borderline personality disorder, bipolar disorder, PTSD, alcohol and other substance abuse, depression, anxiety, and adjustment disorder.

A December 2003 VA examination report notes that a review of the claims file reflects that in June 1995 the Veteran self-referred for evaluation for treatment for suspected substance abuse at Fort Hood.  It was noted that the Veteran denied experiencing sexual abuse prior to service or during service.  She complained of persistent depression symptoms that were exacerbated by harassment inflicted upon her in service.  She stated that she repeatedly sought transfers but that her attempts were blocked by her assailant.  She stated that she reported the abuse to her platoon sergeant but was told that nothing could be done because she had no proof.  She relayed physical abuse (not sexual) from her father and alcoholic behavior on the part of her mother.  The examiner noted that review of the history of treatment indicates that recent diagnostic considerations have included depressive disorder, bipolar disorder, and borderline personality disorder.  It was noted that although the Veteran did not seem to meet the criteria for a diagnosis of PTSD, she cited the in-service stressors as significant contributors to the development of symptoms of depression.  She stated that she received a desperate letter from her friend expressing suicidal ideation just prior to her own suicidal gesture in 2002.  The diagnoses were major depressive affective disorder and alcohol abuse.  

A September 2010 VA examination report notes that the Veteran was sexually abused by her uncle and physically abused by her father beginning at age eight.  It was noted that the Veteran reported an increase in alcohol use while in service.  She stated that she never reported the sexual assault in service in 1994 because she was afraid.  She reported that she experienced moderate psychiatric conditions of anxiety and depression prior to service, but they worsened after experiencing a sexual assault while in the military.  The Veteran reported receiving the standard military awards and metals, and reported receiving "demerits" while in service.  The diagnoses were PTSD, alcohol abuse in sustained partial remission, and amphetamine abuse in sustained full remission.  The examiner stated that the Veteran's PTSD appeared to have originated prior to her military service as a result of childhood trauma and that the substance abuse later developed as a coping mechanism.  The examiner commented that her opinion regarding the onset of PTSD was based on the Veteran's report of seeing a private provider in 1990 for mental health difficulties.  The examiner also commented that the symptoms appeared to have increased during the Veteran's military service and caused a decline in functioning as a result of military sexual trauma in 1994.  Therefore, the examiner concluded that the Veteran's PTSD was at least as likely as not aggravated by military sexual trauma

The June 2011 VA examiner (same examiner as one who conducted the September 2010 examination) opined that the Veteran experienced PTSD-related psychiatric symptoms throughout childhood due to sexual trauma, such that other psychological diagnoses provided during this period are most likely themselves PTSD-related.  However, the military sexual traumas which occurred during active service are of a very serious nature in and of themselves.  Therefore, the examiner opined that it is at least as likely as not that the PTSD is caused by or a result of the Veteran's military service.  In fact, the examiner opined that the PTSD is more likely than not caused by or a result of her military service.  The Veteran experienced three related episodes of military sexual trauma.  First, she experienced it herself.  Second, she witnessed her best friend being raped, knowing that she might have prevented it if she had disclosed her own rape to this friend.  Third, she learned of the rape of another female soldier by the same alleged assailant, and of the victim's subsequent report of the rape and discharge from the Army, with no charges brought against the alleged perpetrator.  These traumatic events, are, in themselves, very capable of producing an extremely pernicious toxic psychological aftermath consistent with serious PTSD symptomatology.  The fact that she had PTSD-related symptomatology from childhood must not confuse the clinical reality that severe, credible PTSD stressors occurred during military service.

The Veteran, although having diagnoses of several other psychiatric disabilities, has a diagnosis of PTSD related to her sexual assault during service, her witnessing of another sexual assault during service, and her learning of another victim of a sexual assault during service.  However, just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8.

Nevertheless, when the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f).  It appears in this case that the most recent VA examiner has rendered such a medical opinion, based on review of the evidence.  The Board must examine the validity of this opinion. 

In this regard, the Veteran is competent to report events during active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991).

In this case the Board finds the Veteran's account of her in-service stressors has been consistent throughout the period of the claim.  Moreover, there is evidence of decrease in work performance during service after the alleged assault.  There is also evidence of in-service counseling for drug and alcohol abuse, which correlates with the Veteran's statements that after the assault she began drinking more.  Although the service records do not corroborate her claim that she received demerits during service and there is evidence that the Veteran extended her service, the service personnel records do suggest the above difficulties.  In addition, after the most recent supplemental statement of the case was issued, the Veteran submitted additional evidence, namely printed records of an online conversation between the Veteran and K.K., via www.facebook.com.  The conversation includes references to the sexual assault of K.K. and of the sexual assault on the Veteran.  Although the evidence of record regarding the Veteran's alleged stressors was insufficient to be corroborated through the U.S. Army and Joint Services Records Research Center (JSRRC), the Board notes that K.K. did not report her assault, and neither did the Veteran.  The name of alleged third victim whom the Veteran later learned about is not of record.  The Board finds the transcript of the conversation between the Veteran and K.K. to be persuasive evidence of the Veteran's in-service stressors.

Therefore, in addition to finding the Veteran's statements regarding her stressors to be consistent and credible, the Board has attached significant weight to the June 2011 VA examiner's opinion that suggests that the assault and the witnessing of her friend's assault occurred.  In this regard, in the May 2011 remand, the Board requested the VA examiner to state whether she assumed that the alleged assault in service had been verified or whether she found that the Veteran's reported behavior changes and/or counseling records provided sufficient evidence of the assault.  The Board recognizes that the VA examiner did not specifically address the Board's question as set forth in the in the May 2011 remand.  However, the essence of the examination report suggests that the examiner felt that the Veteran's emotional response and symptoms were appropriate for what she claimed to have experienced in service.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board finds that the alleged in-service sexual assault and witnessing of the sexual assault of her friend did occur. 

The June 2011 VA examiner has opined, based on a review of the record and the examination results, that the current PTSD more likely than not was caused by her personal sexual assault in service and her witnessing her friend being sexually assaulted in service.  This opinion is essentially uncontroverted in as much as it is based on a reported review of the entire record, and is accorded substantial probative weight.  As such, the evidence preponderates in favor of the claim.  Therefore, the Board will resolve any reasonable doubt in the Veteran's favor and grant service connection for PTSD.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for PTSD is granted.



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


